DETAILED ACTION

1.	 Pending claims for reconsideration are claims 1-17. Applicant has amended claims 4, 8, and 10. 
	
Response to Arguments

2.	Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive. 

In the remarks, applicant argues in substance:

a.        That- Fiske, however, is silent as to a private key being stored in a 
processor, as in claim 1.
In response to applicants argument- Fiske teaches a NANDO symmetric 
private key generator in paragraph 0071 which states that the generator creates a private key from their respective non-deterministic generators 136 and the executing key generator exchange stores the state generator process in memory system 256 (par.0233.)

b.        That- Sigorni, however, is silent as to an intrusion prevention device that is connected to the processor and is configured to send intrusion information to the 
In response to applicant’s argument- It is the combination of Fiske and Sigorni that teaches the claimed language, neither Fisk nor Sigorni alone. Sigorni teaches a Block-Chain Based security threat detection system within a network of connected devices. In its broadest most reasonable interpretation in light of the specification and as stated in the above argument, The combination of Fiske teaches a symmetric private key generator in paragraph 0071 which states that the generator creates a private key from their respective non-deterministic generators 136 and the executing key generator exchange stores the state generator process in memory system 256 (par.0233.).

c.        That- Ransom, however, is silent as to a processor is configured to destroy a 
private key when receiving the intrusion information sent to the processor when the blockchain oracle is intruded. Blockchain oracle intrusion is different from physical tampering of a device.
In response to applicant’s argument- it is the combination of Fiske, Sigorni, and Ransom that teaches the claimed invention and neither Fiske, Sigorni, or Ransom alone. As stated prior, the combination of Fiske teaches a symmetric private key generator in paragraph 0071 which states that the generator creates a private key from their respective non-deterministic generators and the executing key generator exchange stores the state generator process in memory system 256 (par.0233.). Signori teaches a Block-Chain Based security threat  Ransom in Column 12 lines 12-14 teaches a protective action in which confidential data such as device identity, private key or certificates used to sign outgoing data may be deleted/destroyed or disabled which is sent by an EM device that maybe compromised.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-8,10-12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2017/0063530 A1 to Fiske, in view of  EP3285248B1 to Sigorini, Matteo, Di Pietro Roberto(hereafter referenced as Sigorni), in further view of Patent No.: US 7,644,290 B2 to Ransom et al(hereafter referenced as Ransom).
claim 1, Fiske discloses “a blockchain oracle (cryptographic mode containing cipher block chaining [par.0132]), “wherein a private key is stored in the processor” (NADO symmetric private key generator [par.0413]).
Fiske does not explicitly disclose “comprising an intrusion prevention device and a processor, the intrusion prevention device is connected to the processor and is configured to send intrusion information to the processor when the blockchain oracle is intruded”
However, Sigorni in an analogous art discloses “comprising an intrusion prevention device and a processor” (Sigorni Figure 4 device processor), “the intrusion prevention device is connected to the processor and is configured to send intrusion information to the processor when the blockchain oracle is intruded” Sigorini Figure 4 discloses functional representation of a connected device that implements the blockchain-based security threat detection method and system according to the invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fiske’s Crypto generators comprising a blockchain process, with Sigorni’s functional representation of a connected device that implements the blockchain-based security threat detection method and system according to the invention in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Fiske’s teaches on a blockchain process, Sigorni illustrates a blockchain threat detection device and both are from the same field of endeavor. 

However, Ransom in an analogous art discloses  “and the processor is configured to destroy the private key when receiving the intrusion information”(confidential data such as device identity, private key or certificates used to sign outgoing data  may be deleted/destroyed 514 or disabled Ransom [Col.12/lines 12-14]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fiske’s Crypto generators comprising a blockchain process, Sigorni’s blockchain-based security threat detection system, and  Ransom’s tamper detection device comprising a private key which maybe deleted in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Fiske’s teaches on a blockchain process, Sigorni illustrates a blockchain threat detection device, and Ransom discloses a blockchain process in which a private key which is destroyed, and all are from the same field of endeavor. 
Regarding claim 2 in view of claim 1, the references combined disclose “wherein a random number generator is disposed in the processor”(random key generator Fiske[Fig.1a/item 107]); “the random number generator is configured to generate a random number when the blockchain oracle is started up”(quantum random generator generates ordering process within blockchain Fiske [par.0069]) ; “and the processor is further configured to generate the private key according to the random number, through a preset random algorithm, and to save the private key.” (parties may establish the same key generators 107, by first creating private key generators from their respective non-deterministic generators 136 and then executing key generator exchange Fiske [par.0071]).
Regarding claim 3 in view of claim 1, the references combined disclose “further comprising a data acquisition sensor”(data communications module and security module Ransom[Fig.1]), “wherein the data acquisition sensor comprises an attribute data acquisition sensor”(application module which acquires data  Ransom [Fig.1]), “and a random number generator is disposed in the processor” (random key generator Fiske[Fig.1a/item 107]; “the random number generator is configured to generate a random number when the blockchain oracle is started up” (quantum random generator generates ordering process within blockchain Fiske [par.0069]); “the attribute data acquisition sensor is connected to the processor and is configured to send acquired attribute sensing data to the processor”(security module sends data to the data communications interface module Ransom[Fig.1]) ; “and the processor is further configured to receive the attribute sensing data, generate the private key according to the attribute sensing data and the random number, through a preset random algorithm, and save the private key” (parties may establish the same key generators 107, by first creating private key generators from their respective non-deterministic genera tors 136 and then executing key generator exchange Fiske[par.0071]).
Regarding claim 4 in view of claim 3 , the references combined disclose “further comprising a display device, wherein the processor is further configured to encapsulate the private key using a preset communication protocol”(private key is enclosed and transmitted in secure protocol Fiske[par.0417]) , “to obtain a blockchain public address of the blockchain oracle”(enhanced blockchain cipher address Fiske[Fig.5b]) ; “and the display device is connected to the processor and is configured to display the blockchain public address”(figure 4 discloses mobile device in which information maybe displayed via wireless plain text Fiske [par.0057]) .
Regarding claim 5 in view of claim 4, the references combined disclose “wherein the processor is further configured to determine whether attribute sensing data received at current moment is changed compared with attribute sensing data received last time”(seal tamper detection unit comprising a change and detection information  Ransom[Col.11/lines 40-45]) , “and to destroy the private key if the attribute sensing data received at the current moment is changed compared with the attribute sensing data received last time” (confidential data such as device identity, private key or certificates used to sign outgoing data  may be deleted/destroyed 514 or disabled Ransom [Col.12/lines 12-14]).
Regarding claim 6 in view of claim 5, the references combined disclose “further comprising a communication device”(EM device[Fig.4/item 400]), “wherein the data acquisition sensor further comprises a triggering data acquisition sensor”(sensor for data acquisition Ransom [Fig.4/item 430]); “the communication device is connected to the processor and is configured to send, to the processor, a received smart contract address sent by a user participating in a smart contract through a mobile terminal “ (EM Component 200 to accept connections or packets only from pre-authorized addresses Ransom [col.9/lines 37-39]); “the triggering data acquisition sensor is (senor for data acquisition sends information to processor Ransom [Fig.4/item 430]); “and the processor is further configured to send the received triggering sensing data to a location corresponding to the smart contract address” (EM Component 200 to accept connections or packets only from pre-authorized addresses Ransom [col.9/lines 37-39]
Regarding claim 7 in view of claim 6, the references combined disclose “wherein the blockchain oracle is connected, as a node, to a blockchain system, or the blockchain oracle is connected to a common node of the blockchain system” (Network 212 and system 214, 216, 218, and 220 may represent Internet servers or nodes that route encrypted plaintext (voice data received from sending machine 400 shown in FIG. 4)  of block chain Fisk[par.0231]), “and receives data or sends data, by providing the private key to the common node.”(data is sent/received via nodes items 212, 214, 216, 218 Fisk [par.0231]).
Regarding claim 8 in view of claim 7, the references combined disclose “wherein when the blockchain oracle is connected, as a node, to the blockchain system, a public ledger is saved in the processor (a device comprising a processor with a transaction ledger Sigorni[par.0021]), “and the processor is further configured to destroy the public ledger if receiving the intrusion information” confidential data such as device identity, private key or certificates used to sign outgoing data  may be deleted/destroyed 514 or disabled Ransom [Col.12/lines 12-14]).
claim 10 Fiske discloses “A blockchain oracle (cryptographic mode containing cipher block chaining [par.0132]); “wherein the intrusion prevention device comprises a shell intrusion-prevention device” (pattern inspector 44 comprises detection of SSH-shell intrusion Fiske [par.0023]), 
Fiske does not explicitly disclose “comprising an intrusion prevention device and a processor, the intrusion prevention device is connected to the processor and is configured to send intrusion information to the processor when the blockchain oracle is intruded, and a chip intrusion prevention device; the shell intrusion prevention device is connected to the processor and is configured to send shell intrusion information to the processor when a shell of the blockchain oracle is intruded.”
However, Sigorni in an analogous art discloses “comprising an intrusion prevention device and a processor” (Sigorni Figure 4 device processor), “the intrusion prevention device is connected to the processor and is configured to send intrusion information to the processor when the blockchain oracle is intruded” Sigorini Figure 4 discloses functional representation of a connected device that implements the blockchain-based security threat detection method and system according to the invention, “and a chip intrusion prevention device”(security prevention module Sigorini [Fig.2/item 220]); “the shell intrusion prevention device is connected to the processor and is configured to send shell intrusion information to the processor when a shell of the blockchain oracle is intruded” (multiple blockchain-based applications on different levels utilize SSH-secure shell applications and to keep track of remote accesses Sigorini [par.0020/ lines 25-29]).

Neither Fisk nor Sigorni explicitly disclose ““and the processor is configured to destroy the private key when receiving the intrusion information, “a circuit-board intrusion-prevention device, the circuit board intrusion-prevention device is connected to the processor and is configured to send circuit-board intrusion information to the processor when a circuit board of the blockchain oracle is intruded ; the chip intrusion-prevention device is connected to the processor and is configured to send chip intrusion information to the processor when a chip of the blockchain oracle is intruded ; and the processor is further configured to destroy the private key if receiving any intrusion information of the shell intrusion information, the circuit-board intrusion information and the chip intrusion information.” 
However, Ransom in an analogous art discloses  “and the processor is configured to destroy the private key when receiving the intrusion information”(confidential data such as device identity, private key or certificates used to sign outgoing data  may be deleted/destroyed 514 or disabled Ransom [Col.12/lines 12-14]), “a circuit-board (Device circuitry module interconnected to security module of EM component device Ransom [Fig.210]), “the circuit board intrusion-prevention device is connected to the processor and is configured to send circuit-board intrusion information to the processor when a circuit board of the blockchain oracle is intruded” (Device circuitry module interconnected to security module of EM component device Ransom [Fig.210]); “the chip intrusion-prevention device is connected to the processor and is configured to send chip intrusion information to the processor when a chip of the blockchain oracle is intruded”(em module comprises detection methods when chip is intruded Ransom[Fig.4/item 400]); “and the processor is further configured to destroy the private key if receiving any intrusion information of the shell intrusion information, the circuit-board intrusion information and the chip intrusion information” confidential data such as device identity, private key or certificates used to sign outgoing data  may be deleted/destroyed 514 or disabled Ransom [Col.12/lines 12-14]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fiske’s Crypto generators comprising a blockchain process, Sigorni’s blockchain-based security threat detection system, and  Ransom’s tamper detection device comprising a private key which maybe deleted in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Fiske’s teaches on a blockchain process, Sigorni illustrates a blockchain threat detection device, and Ransom discloses a blockchain process in which a private key which is destroyed, and all are from the same field of endeavor.
claim 11 in view of claim 3, the references combined disclose “further comprising a display device, wherein the processor is further configured to encapsulate the private key using a preset communication protocol”(display device Fiske[Fig.4]), “to obtain a blockchain public address of the blockchain oracle”(devices comprising CPC-block chaining address information Fisk[par.0191]) ; “and the display device(display device Fiske[Fig.4]), is connected to the processor and is configured to display the blockchain public address”(interconnected to processor via encryption process Fiske [Fig.1a]).
Regarding claim 12 in view of claim 11, the references combined disclose “wherein the processor is further configured to determine whether attribute sensing data received at current moment is changed compared with attribute sensing data received last time” (Seal Tamper Detection Unit 425 includes a sensor 430 to aid in detection of a seal tampering event Ransom[Col.11/lines 39-40), “and to destroy the private key if the attribute sensing data received at the current moment is changed compared with the attribute sensing data received last time” (confidential data such as device identity, private key or certificates used to sign outgoing data  may be deleted/destroyed 514 or disabled Ransom [Col.12/lines 12-14]).
Regarding claim 14 in view of claim 13, the references combined disclose “wherein the blockchain oracle is connected as a node to a blockchain system, or the blockchain oracle is connected to a common node of the blockchain system” (blockchain built by chain manager interconnected as node Sigorini [Fig.5])  (NADO symmetric private key generator Fiske [par.0413]).
Regarding claim 15 in view of claim 14, the references combined disclose “wherein when the blockchain oracle is connected as a node to the blockchain system” (blockchain built by chain manager interconnected as node Sigorini [Fig.5]), “a public ledger is saved in the processor” (threat detection device comprises ledger via processor Sigorini [Fig.0025]), “and the processor is further configured to destroy the public leger if receiving the intrusion information.” (the threat detector reviews all the transactions of the ledger in the forked chain and deletes information Sigorini [par.0025])
Regarding claim 17 in view of claim 16, the references combined disclose “wherein the intrusion prevention device comprises a shell intrusion-prevention device” (pattern inspector 44 comprises detection of SSH-shell intrusion  Fiske[par.0023]), “a circuit-board intrusion-prevention device”(Device circuitry module interconnected to security module of EM component device Ransom [Fig.210]), “and a chip intrusion prevention device” (security prevention module Sigorini [Fig.2/item 220]); “the shell intrusion prevention device is connected to the processor and is configured to send shell intrusion information to the processor when a shell of the blockchain oracle is intruded” (Device circuitry module interconnected to security module of EM component device Ransom [Fig.210]); “the circuit board intrusion-prevention device is connected to the processor and is configured to send circuit-board intrusion information to the processor when a circuit board of the blockchain oracle is intruded” (Device circuitry module interconnected to security module of EM component device Ransom [Fig.210]); “the chip intrusion-prevention device is connected to the processor and is configured to send chip intrusion information to the processor when a chip of the blockchain oracle is intruded” (em module comprises detection methods when chip is intruded Ransom[Fig.4/item 400]; “and the processor is further configured to destroy the private key if receiving any intrusion information of the shell intrusion information, the circuit-board intrusion information and the chip intrusion information” confidential data such as device identity, private key or certificates used to sign outgoing data  may be deleted/destroyed 514 or disabled Ransom [Col.12/lines 12-14]).

4.	Claims 9, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2017/0063530 A1 to Fiske, in view of EP3285248B1 to Sigorini, Matteo, Di Pietro Roberto (hereafter referenced as Sigorni), in further view of Patent No.: US 7,644,290 B2 to Ransom et al (hereafter referenced as Ransom), in further view of Pub.No.: US 2017/0232300 A1 to Tran et al (hereafter referenced as Tran).
Regarding claim 9 in view of claim 8, neither Fiske, Sigorini, nor Ransom explicitly teach “wherein the communication device is further configured to send, to the processor, received target data type, which is sent by the mobile terminal and required for triggering the smart contract”; and the processor is further configured to convert the data type of the received triggering sensing data into a data type consistent with the target data type.”
However, Tran in an analogous art discloses “wherein the communication device is further configured to send, to the processor, received target data type, which is sent  (communication device configured to processor via mobile terminal Tran[Fig.1a]) and required for triggering the smart contract”(Blockchain smart contracts can be used with the device to facilitate secure operation Tran[par.0281] also see blockchain smart contract Tran[Fig.14E/item 164); “and the processor is further configured to convert the data type of the received triggering sensing data into a data type consistent with the target data type”(monitoring system comprising processor Tran[Fig.2b]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fiske’s Crypto generators comprising a blockchain process, Sigorni’s blockchain-based security threat detection system, Ransom’s tamper detection device comprising a private key deletion, and Tran’s communication device comprising a block chain smart contract in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Fiske’s teaches on a blockchain process, Sigorni illustrates a blockchain threat detection device, Ransom discloses a blockchain process in which a private key which is destroyed, Tran teaches a blockchain system in which smart contracts are used within device, and all are from the same field of endeavor.
Regarding claim 13 in view of claim 12, the references combined disclose “ further comprising a communication device, wherein the data acquisition sensor further comprises a triggering data acquisition sensor” (CCD or CMOS imaging sensor, digital camera or digital video camera photographs seal 440 triggers the Seal Tamper Detection Unit 425 Ransom[Col.13/lines 33-35]).

However, Tran discloses “the communication device is connected to the processor and is configured to send, to the processor, a received smart contract address sent by a user participating in a smart contract through a mobile terminal”(smart contract is inserted  and sent via mobile terminal Tran[Fig.13a]) “and the triggering data acquisition sensor is connected to the processor and is configured to send acquired triggering sensing data to the processor”(triggering sensor Tran[Fig.14a]); “and the processor is further configured to send the received triggering sensing data to a location corresponding to the smart contract address.”(information locator Tran [par.0331] also see Tran [Fig.14a/item 186])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fiske’s Crypto generators comprising a blockchain process, Sigorni’s blockchain-based security threat detection system, Ransom’s tamper detection device comprising a private key deletion, and Tran’s communication device comprising a block chain smart contract in order to provide additional security. One of ordinary skill in the art would have been motivated to 
Regarding claim 16 in view of claim 15, neither Fiske, Sigorini, nor Ransom explicitly teach “wherein the communication device is further configured to send, to the processor, received target data type sent by the mobile terminal and required for triggering the smart contract; and the processor is further configured to convert the data type of the received triggering sensing data into a data type consistent with the target data type.
However, Tran in an analogous art discloses “wherein the communication device is further configured to send, to the processor, received target data type, which is sent by the mobile terminal (communication device configured to processor via mobile terminal Tran[Fig.1a]) and required for triggering the smart contract”(Blockchain smart contracts can be used with the device to facilitate secure operation Tran[par.0281] also see blockchain smart contract Tran[Fig.14E/item 164); “and the processor is further configured to convert the data type of the received triggering sensing data into a data type consistent with the target data type”(monitoring system comprising processor Tran[Fig.2b]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fiske’s Crypto generators comprising a blockchain process, Sigorni’s blockchain-based security threat .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MORSHED MEHEDI/Primary Examiner, Art Unit 2432